Title: To George Washington from Nathanael Greene, 31 October 1780
From: Greene, Nathanael
To: Washington, George


                  
                     Sir,
                     Philadelphia October 31st 1780
                  
                  On my arrival at this place I laid your Excellency’s letter
                     before Congress and addressed them on the business of the Southern department.
                     I am happy to inform you that my appointment is perfectly agreeable to their
                     views and wishes. But I am sorry to acquaint you that from the best account I
                     can get of the State and condition of the troops in that quarter, nothing is to
                     be expected from them, unless large supplies can be forwarded from the
                     Northward. They are altogether without clothing and blankets, and totally unfit
                     for any kind of service. To carry them into the field in this condition will
                     only fill the hospitals and sacrafice the lives of a great many valuable men.
                     Arms are not less wanting than clothing, and Waggons as much as either. Men I
                     believe may be had if it was in our power to equip them for the field. But how
                     we shall do this is difficult for me to imagine. Congress can furnish no money,
                     and the Board of War neither clothing or other necessaries. Indeed the prospect
                     is dismal, and truly distressing.
                  I beg your Excellency to urge unceasingly the necessity of
                     forwarding supplies for the southern Army, as it will be impossible to carry on
                     a winter campaign without clothing.
                  I have laid before Congress an estimate of our wants; but there
                     is not the shadow of a prospect of their being furnished unless constant
                     attention is paid to the business. And I am apprehensive as soon as I am gone,
                     and no one left to urge our wants they will soon be forgotten.
                  The late success of the Militia against Col. Ferguson, I am in
                     hopes will be attended with good consequences. It will give a severe check to
                     the Tories and spirit and confidence to the Whigs. A report prevails this day
                     that Lord Cornwallis has retreated precipitately from Charlotte towards Camden.
                  The detachment of the Enemy that sailed lately from New York are
                     landed at Portsmouth in Virginia; and it is said the shiping are pushing up the
                     rivers. The troops have taken possession of the great bridge, by which I am
                     told they command all the lower Counties.
                  How to employ our little force if we are attacked both in
                     Virginia and N. Carolina at the same time is difficult to determine. My first
                     object will be to equip a flying Army to consist of about eight hundred horse
                     and one thousand Infantry. This force with the occasional aid of the Militia
                     will serve to confine the enemy in their limits and render it difficult for
                     them to subsist in the interior country.
                  I see but little prospect of getting a force to contend with the
                     enemy upon equal grounds and therefore must make the most of a kind of partizan
                     war untill we buy and equip a larger force.
                  Such was the difficulty of getting provisions and providing the
                     means of transportation that Genl Gates writes in his last letter that the Army
                     was in the utmost danger of disbanding.
                  Congress have invested me with the same powers they gave to Genl
                     Gates, and annexed Maryland and Delaware to the Southern department.
                  The arrangement of the Army has taken place, and I hope upon a
                     footing which will render it more respectable than it has been, provided the
                     business of Finance can be got into some regular order: but that is our
                        weak side; and I wish our distresses may be painted in
                     their true colours to the Minister of France, as he intimated
                     to Baron Steuben that your Excellency did not appear to be
                     apprehensive of any difficulty from the State of our affairs.
                  I have made application to the Merchants of
                     this city for clothing for the Southern army; but they excused themselves as
                     having engaged more already than they can perform. I intend to try to put
                     subscriptions on foot in Maryland and Virginia for the purpose of supplying
                     clothing. Whether it will produce any good or not time only can determine. At
                     any rate I shall have the satisfaction of having done all in my power; and if
                     there is not public spirit enough in the people to defend their liberties, they
                     will deserve to be slaves.
                  General Knox promissed to send forward a company of Artillery if
                     your Excellency approved thereof. I wish they may come forward without loss of
                     time. This State have promissed to lend me one thousand stand of Arms upon a
                     promise of their being replaced which I beg your Excellency to give an order
                     for, as this was the only footing they could be obtained upon. I have the honor
                     to be with every sentiment of respect and esteem Your Excellency’s Most
                     Obedient Humble Servant
                  
                     Nath. Greene
                     M. General
                  
               